Wood, J., (after stating the facts) : The proof conclusively shows that the payment of the transportation charge in the case of Brooks was an interstate commerce transaction. Brooks was on a continuous journey from Ashdown, in Arkansas, to Texarkana, in Texas. He did not wish or offer to break up the continuous passage. The contract he entered into with the company was to take him from Ashdown, in Arkansas, to Texarkana, in Texas. This was clearly a contract concerning interstate commerce. Act February 4, 1887, § 1; 3 Fed. Stat. Annotated, 809; Gulf, C. & S. F. Ry. Co. v. Hefley, 158 U. S. 98; Spratlin v. St. Louis S. W. Ry. Co., 76 Ark. 82; Porter v. St. Louis S. W. Ry. Co., 78 Ark. 182; Holliday Milling Co. v. Louisiana & N. W. Ry. Co., 80 Ark. 536. The Legislature had no power over it. That was for the Congress of the United States. Our statutes (sections 6611 to 6620 Kirby’s Digest) do not apply to interstate commerce transportation. The court therefore erred in giving the first instruction in the case of Brooks. For this error the judgment in his case is reversed, and the cause is dismissed. But the case of Armstrong is different. There was evidence to justify the finding by the jury that the transportation as to him was not interstate commerce business. For there was evidence tending to prove that he offered, and was refused permission, to pay his fare to Ogden, in Arkansas. He offered to make a part of his journey an intrastate contract. If this were true, the appellant would be liable for the penalty for overcharge as between these points. But the court erred in not properly submitting the question to the jury in its instruction number two. That instruction makes appellant liable, although the contract as herein stated may have been an interstate contract, and did not leave the jury room to consider the evidence as to appellee’s offer to pay to Ogden, in Arkansas, and there to purchase a ticket to Texarkana. He had the right to break the continuity of his journey, if he so desired. He had the right to purchase “ticket from Ash-down to Ogden, and then to purchase a ticket from there to Texarkana, Texas.” See Gulf, C. & Sante Fe Ry. Co. v. Texas, 204 U. S. 403. • The third instruction submitted this question, but it was in irreconcilable conflict with the second. The instructions should have been consistent. For the error in giving instruction number 2 concerning the case of appellee Armstrong, the judgment is reversed, and the cause is remanded for new trial.